The opinion of the Court was delivered by
Bermudez, C. J.
This is an application for a mandamus to compel the defendant, who is clothed with certain judicial powers, to grant n suspensive appeal from a judgment rendered by him, inflicting a fine; under the provisions of a municipal ordinance charged with unconstitutionality.
The answer of the defendant, is, that no appeal should ho granted, for the reason t-liat the Relator who had been imprisoned for nonpayment of the fine imposed, was released on habeas corpus by the local District Judge, on the ground. that the ordinance is indeed unconstitutional.
The defendant does not, by such answer, justify his conduct. It is a non seqtiitur to say that because the District Judge has, in the proceeding stated, declared the ordinance to he unconstitutional, the Relator is not entitled to have the judgment rendered by the defendant reviewed on appeal by this Court.
A flue having been inflicted under the provisions of a municipal ordinance, the constitutionality of which is assailed, the Relator is clearly entitled to the relief sought. Const. 1879, Art. 81.
It is, therefore, ordered and decreed, that the alternative mandamus issued he made peremptory and, accordingly, that the defendant do grant the Relator the suspensive appeal asked, on his complying with legal requirements.